Citation Nr: 1628867	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-33 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

The evidence shows that the Veteran's heart condition is related to his service connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for secondary service connection for a heart condition have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.


Legal Criteria

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340   (Fed.  Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253   (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Factual Background

Service treatment records are silent as to complaint, treatment, or finding of a heart condition.

A rating decision dated May 2005 granted service connection for type II diabetes mellitus.

A December 2005 VA examination noted that the Veteran has no history of heart disease, but that an electrocardiogram is consistent with left ventricular hypertrophy (LVH) and anterolateral ischemia.  The examiner opined that the Veteran's hypertensive cardiovascular disease is not a service connected problem and is not due to diabetes mellitus, but rather secondary to his high blood pressure.

A general medical examination conducted by a private provider in May 2011, shows a diagnosis of left ventricular hypertrophy and hypertensive heart disease.  The examiner conducted EKG testing, a chest X-ray (CXR) and an echocardiogram (ECHO).  The examiner noted abnormal results for each test.  The EKG and ECHO showed moderate severity, and the CXR showed mild severity.  The provider explained that the Veteran's diabetes caused the hypertension.  The examiner further explained that heart condition is also related to diabetes because it is related to his hypertension.

On a December 2012 VA Disability Benefits Questionnaire (DBQ) for heart conditions, the examiner did not select an answer for the question "Does the Veteran now have or ever been diagnosed with a heart condition?"  The examiner did not make any notations on the DBQ until the section the section marked "Exercise stress test", which was conducted on November 2012.  The examiner noted that the Veteran's METS limitation is due solely to the Veteran's heart condition.  The examiner's conclusion was that there was an adequate response to LEXISCAN.  The examiner states that there were no ECG findings suggestive of ischemia.  

Analysis

The Board initially notes that service treatment records do not document any complaints, treatment, or diagnosis of a heart condition during active service.  An enlistment examination in October 1968 and a December 1973 separation examination both document normal clinical evaluations, with no related complaints.  As there is no evidence that the Veteran's heart condition first manifested during active service, service connection on a direct basis is not warranted for these conditions.  See 38 C.F.R. § 3.303.  The Board has considered the Veteran's claims on a secondary basis herein.  See 38 C.F.R. § 3.310. 

The Board finds that the December 2005 VA examination and the May 2011 private medical examination are adequate to decide this case.  The May 2011 examination is consistent with examination findings from the December 2005 VA examination. Each examination notes that the Veteran's heart condition is due to his high blood pressure.  The May 2011 examiner also states that there is a causal link between the Veteran's current heart conditions and his diabetes because the Veteran's hypertension is related to his diabetes.  Therefore, because the Veteran's diabetes mellitus is related to his hypertension and his heart condition is related to the his hypertension, the examiner found that the Veteran's heart condition is related to his service-connected diabetes.  Thus, the May 2011 private medical opinion is positive evidence of a nexus between the Veteran's heart condition and the service-connected diabetes mellitus type II.

The Board finds that the December 2012 VA examination report is inadequate for rating purposes.  The examiner did not identify the Veteran's current heart conditions and also provided no opinion or rationale regarding whether the Veteran's condition was due to service.  Therefore, the December 2012 examination is not probative evidence.

After resolving any reasonable doubt in favor of the Veteran, the Board finds that the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's heart conditions and type II diabetes mellitus.  As such, service connection on a secondary basis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a heart condition secondary to service connected diabetes mellitus is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


